DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 02/03/22, has been entered. Claims 1, 6-10, 19-22, 47-75, and 95-102 are pending and under examination. Claims 2-5, 11-18, 23-46 and 76-94 are cancelled. Claims are 96-102 are newly added. Claim 95 is amended.

Information Disclosure Statement
3.  The information disclosure statements (IDS) submitted on 02/03/22; 02/17/22; and 03/10/22 were filed and entered.  The submissions are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

Withdrawal of Objections/Rejections
4.  The following are withdrawn from the Office Action, filed 09/03/21:
The rejection of claims 1, 6-10, 19-22, 47-76, and 95 under 35 U.S.C. 103 as being unpatentable over Biemans 2008 (US 2008/0193476) in view of Brady 2011 (Pediatrics 128(6): 1213-1218); Croxtall 2012 (Drugs 72(18):2407-2430); and Pichichero 2005 (Clinical Pediatrics, July/August, 479-489), found on page 5 at paragraph 12, is withdrawn in favor of the rejections set forth below.

The rejection of claim 76 under 35 U.S.C. 112(d) or pre-AlA 35 U.S.C. 112, 4th paragraph, as being of improper dependent form, found on page 35, at paragraph 19, is moot in light of Applicant’s cancellation thereof.


Maintained: Claim Objection Warning
5. Applicant is advised that should claim 95 be found allowable, claim 8 will be
objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two
claims in an application are duplicates or else are so close in content that they both
cover the same thing, despite a slight difference in wording, it is proper after allowing
one claim to object to the other as being a substantial duplicate of the allowed claim.
See MPEP § 608.01 (m).

Applicant’s Arguments and Response to Arguments
6. Applicant argues the objection is improper. However, Applicant is wrong; this is an objection warning and thus is proper and thus is maintained for reasons set forth above. 

Maintained Rejection: Claim Rejections - 35 USC § 102/103
7.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.  This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.  Claims 1, 6-10, 19-22, 47-49, 52-76 and 95-101 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Danzig 2007 (WO 2007/111940; “Danzig”).  
	Danzig teaches methods for immunizing humans against Neisseria meningitidis wherein multivalent meningococcal conjugate vaccines are administered according to a schedule in which a first dose is administered to a patient aged between 0 and 12 months, and a second dose is administered to a patient aged between 12 and 24 months and that this schedule offers earlier protection than the existing licensed schedule, and reduces the cost of immunization (e.g. see page 2, lines 6-12; and Danzig claim 1; meeting limitations found in instant claims 1 and 95).  Danzig teaches that within the first period of 0 to 12 months, the first dose is typically administered at 2, 3, 4, 5 or 6 months of age (e.g. page 3, lines 6-8; meeting limitations found in claims 1(a), 6, and 95 for administration between 0 and 6 months; see MPEP 2131.03). Danzig teaches that within the second period of 12-24 months, the second dose is preferably administered in the first half, between 12 and 18 months; between 12 and 15 months; or between 15 and 18 months (e.g. page 3, lines 9-10; and Danzig claim 10; meeting limitations found in instant claims 1(b), 19, 20, and 95 for administration between 13 and 20 months; see MPEP 2131.03). Danzig teaches that in some embodiments a third dose is administered after their fifth birthday, after their tenth birthday, after their fifteenth birthday, after their seventeenth birthday, or after their twenty-first birthday, when circulating antibody levels have declined to undetectable levels (e.g. page 3, lines 16-20; meeting limitations found in instant claim 21 for between 4 and 20 years; see MPEP 2131.03). Danzig teaches the multivalent meningococcal conjugate vaccines, N. meningitidis; and include preferred combinations include A+C, C+Y, W135+Y, A+W135+Y, A+C+W135+Y; wherein vaccines including at least serogroup C are preferred and vaccines including saccharides from all four of serogroups A, C, W135 and Y are most preferred (e.g. see page 4, lines 1-10; and Danzig claims 6 and 7; meeting limitations found in instant claims 1, 21-22, 58-59, and 95). Danzig teaches there are four particularly preferred carrier proteins for the conjugates: diphtheria toxoid, tetanus toxoid, CRM197 and protein D from H. influenzae and that these proteins are preferred because they are the main carriers currently in use in pediatric vaccines (emphasis added; e.g. page 5, lines 19-21; and Danzig claim 13; meeting limitations found in instant claims 1 and 95).  Danzig also teach the first dose can be administered at substantially the same time as (e.g. during the same medical consultation or visit to a healthcare professional) another vaccine including at the same time as a hepatitis B virus vaccine, a diphtheria vaccine, a tetanus vaccine, a pertussis vaccine (either cellular or, preferably, acellular), a Haemophilus influenzae type b (Hib) vaccine, and/or a polio vaccine (preferably an inactivated poliovirus vaccine); wherein each of these optionally co-administered vaccines may be a monovalent vaccine or may be part of a combination vaccine, for example as part of a D-T-P vaccine and that conveniently, the second dose can be administered at substantially the same time as another vaccine for example at substantially the same time as a hepatitis B virus vaccine, a diphtheria vaccine, a tetanus vaccine, a pertussis vaccine (either cellular or cellular), a Haemophilus influenzae type b (Hib) vaccine, an inactivated poliovirus vaccine (see page 3, lines 21-35; and Danzig claims 11 and 12; meeting limitations found in instant N. meningitidis 
Further, with regards to the limitation “…wherein co-administration … leads to an at least 10% increase immunogenicity against at least one of MenC or MenY compared to where the Neisseria meningitidis conjugate vaccine is administered alone, optionally measured by … SBA assay” found in dependent claim 7 (emphasis added); this limitation does not add an active method step, and accordingly, has been interpreted as an expression of an intended result of the positively recited step (i.e. the administration subsequently leads to this result; see MPEP 2111.04). It is noted that all biological, chemical and/or physical reactions (i.e. downstream mechanisms of action) resulting from an active method step cannot be separated from that action per se. Nevertheless, see Danzig at page 6.
With regards to the concentrations found in claim 1, newly amended claim 95, and newly added claims 96-100, it remains the Office’s position that Danzig teach the concentration of carrier protein (i.e. Tetanus Toxoid) with sufficient specificity; see MPEP 2131.03 (II). For example, for a composition comprising conjugates of 4 serogroups, the range of total carrier protein amounts would thus be 4 g (1:1 ratio with 1 g of saccharide from each serogroup) to 80 g (1:1 ratio with 20 g of saccharide each); and, logically, with fewer than four conjugates it would be less, and with more than four conjugates it would be more; see Danzig page 5, lines 24-34. Danzig also teaches preferred compositions include a total concentration of carrier protein, either solely for the combined meningococcal conjugates, or preferably for the composition as a whole, is less than 500 g/ml (i.e. 250 g in 0.5 ml dose) including preferred ranges of less than 30 g/ml from each conjugate (i.e. 15 g in 0.5 ml dose) and less than 200, g/ml total (i.e. 100, 50, or 25 g in 0.5 ml dose); see page 7, lines 4-8; see MPEP 2131.03). Therefore, it is the Office’s position that Danzig anticipates the invention as claimed with sufficient specificity because less than 25 g, less than 50 g and/or less than 100 g of TT per dose is substantially similar (i.e. encompasses a significantly large overlap) to the claimed ranges of 5-20, 5-40, 30-60, 40-60 and/or 30-80 g of TT per dose. 
However, in the alternative, it would also be prima facie obvious to optimize the concentrations of carrier protein, and thereby arrive at the claimed invention, because one of ordinary skill in the art would have an operational expectation of success for the entire range(s) already disclosed by Danzig (i.e. all amounts less than 250 g per 0.5 ml dose (i.e. 500 g per ml) of carrier protein absent evidence of criticality and/or unpredictability of a more specific range(s) claimed. Therefore, it is also the Office's position that the concentration of carrier protein (i.e. an active ingredient) is a results-effective variable and that one of ordinary skill in the art would recognize that the concentration of an active ingredient would affect the overall effectiveness of the resulting composition. Furthermore, MPEP 2112.01 states that “When the PTO shows a sound basis for believing that the inventions of the Applicant and the prior art are the same, the Applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that applying a known technique to a known device, method or product ready for improvement is obvious because a particular known technique (e.g. selecting an appropriate amount of carrier protein for a conjugate vaccine) is recognized as part of the ordinary capabilities of one 
Accordingly, it remains the Office’s position that the claims are anticipated by or, in the alternative, as obvious over Danzig, as set forth above.  

Applicant’s Arguments
13. Applicant improperly argued all art rejections lumped together using generic arguments not necessarily tied to a particular rejection. However, in lieu of taking action against an Incomplete Reply (i.e. Non-Responsive Amendment; Non-Compliant Amendment), the Office will attempt to tease out appropriate arguments for each rejection, as Applicant should have set forth.  However, if, in the next correspondence, Applicant employs the same inappropriate response strategy, the Office will take appropriate action; see MPEP 714.03 and 704.12. Accordingly, any argument for which Applicant thinks they made in the generic response filed 02/03/22 which is not discussed below, is not conceded, but rather was not properly made with regards to the particular art rejection.

14.  Previous arguments against Danzig have been exhaustively discussed in Office Actions filed 03/08/21 and 09/03/21.  In Remarks filed 02/03/22, Applicant argues:
The first mention of Danzig is found on page 16, wherein Applicant generically argues a person having ordinary skill in the art at the time the present application was originally filed would still not have been able to predict successful arrival at what is presently claimed because, inter alia, the cited documents fail, for example, to provide direction or guidance and the invention in not merely routine optimization of results-effective variables.

Danzig is again briefly mentioned on page 22, wherein Applicant argues all cited disclosures are so overly broad that an ordinarily skilled artisan would have been given absolutely no direction or guidance by which reasonably to expect which 

Danzig is clearly highlighted on page 23, wherein Applicant accuses the Examiner of “clear error” by asserting Applicant conceded each element was taught because mere disclosure in the cited document is not the same as express disclosure of a specifically recited combination.

One page 24, Applicant argues Danzig does not “... even remotely contemplate a MenC/Hib/TT vaccine” ... “nor coadministration of a DTPa vaccine with a multiple-antigen vaccine such as N. meningitidis ACWY-TT vaccine...” Applicant also argues nothing in Danzig, even in combination with any one or more of the other cited documents, would have motivated a skilled person to arrive at a two-step (primer and booster) vaccination schedule in which TT is the carrier protein in both steps as recited, much less at the specific dosages specified by steps (a) and (b) and thus an ordinarily skilled artisan would not have pursued the present method where unpredictable interactions between multiple components precluded a reasonable expectation of successful arrival at the advantages of the present method, and where immune interference and/or carrier suppression would have been concerns pointing the skilled person away from the present claims.

Response to Arguments
15.  Applicant’s arguments have been fully considered but are not persuasive.
	With regards to arguments A, B, and D the Office disagrees and reiterates the clear direction and specific guidance provided by Danzig, including:

    PNG
    media_image1.png
    125
    769
    media_image1.png
    Greyscale

Therefore, Danzig is clearly drawn to immunization schedules for meningococcal vaccines. In addition, Danzig provides sufficient background for the need for both a primary series (i.e. referred to as the “first age” in the invention; and “first dose” in the art) and the need for boosters (i.e. referred to as the “second age” in the invention; and “second dose” in the art) from page 1:

    PNG
    media_image2.png
    122
    788
    media_image2.png
    Greyscale

 And then provides more specific details (from page 3):

    PNG
    media_image3.png
    161
    800
    media_image3.png
    Greyscale

Therefore, Danzig provides the ordinary artisan sufficient guidance to administer a primary series between 0-6 months and a booster shot between 15-18 months (see also instant dependent claim 6, that refers to the “first age” actually encompassing multiple doses over the same time frame as taught in Danzig; and instant dependent claim 20 claiming the same time frame as the art teaches for the booster). Consequently, with regards to the ages, no optimization of results-effective variables is necessary because age ranges falling within the scope required by the claims are explicitly taught by the prior art; see MPEP 2131.03.  Further, with regards to what is in the vaccines administered at these ages, Danzig also provides clear direction and specific guidance. For example (excepts from pages 3-5):

    PNG
    media_image4.png
    234
    781
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    387
    787
    media_image5.png
    Greyscale

Therefore, even an ordinary artisan would have sufficient guidance for administering multivalent (i.e. C+Y and/or A+C+W135+Y) meningococcal conjugate vaccines wherein saccharides from these serogroups are conjugated to tetanus toxoid (TT) because Danzig explicitly teach use of the TT carrier protein is preferred (e.g. it is a main carrier currently in use for pediatric vaccines). With regards to co-administration with other vaccines, Danzig teaches (from page 3):

    PNG
    media_image6.png
    422
    792
    media_image6.png
    Greyscale

Therefore, with regards to what to administer, the ordinary artisan does not have to pick and choose from incongruent teachings (e.g. no hindsight required; no optimization; no results-effective variables) because Danzig provides clear direction and guidance within the first several pages of their disclosure. With regards to the amount of tetanus toxoid to use, Danzig teaches (also on page 5): 

    PNG
    media_image7.png
    293
    790
    media_image7.png
    Greyscale

And from page 7:

    PNG
    media_image8.png
    151
    809
    media_image8.png
    Greyscale

Therefore, the ordinary artisan reading Danzig is provided direction and guidance on the importance of the amount of the carrier protein, both individually and for the composition as a whole, and provided direction and guidance that the ranges encompass, for example, less than 25g, less than 50 g and/or less than 100 g for the compositions as a whole.  Thus, the only question is whether or not, “less than 50 g” is sufficiently specific for a claimed range of 5-40 g (see independent claims 1 and 95); and “less than 100 g” is sufficiently specific for a claimed range of 30 to 80 g (see independent claims 1 and 95. The Office maintains that the teachings of Danzig are indeed g, less than 50 g and/or less than 100 g of TT per dose are substantially similar (i.e. encompass a significantly large overlap) to the claimed ranges of 5-20, 5-40, 30-60, 40-60 and/or 30-80 g of TT per dose (i.e. see newly added dependent claims with the narrower ranges).  Nevertheless, in the alternative, it is also the Office’s position that generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical; see MPEP 2144.05. Consequently, the Office also maintains the 103 portion of the 102/103 hybrid rejection because one of ordinary skill in the art would also have an operational expectation of success for the entire range(s) already disclosed by Danzig, absent evidence of criticality and/or unpredictability of a more specific range claimed.  Therefore, these arguments are not persuasive because they are not an accurate reflection of the differences between the prior art and the claimed invention. 
With regards to argument C, Applicant is reminded of what they wrote (see page 23 of Remarks filed 06/03/21): 

    PNG
    media_image9.png
    636
    679
    media_image9.png
    Greyscale

Therefore, this argument is not persuasive because it is an inaccurate reflection of the record.  Applicant does indeed state that each element is taught by Danzig (i.e. each would need to be selected from the “options offered by Danzig”; see above). With regards to those elements being combined in the same way as in the combination recited by the claim, the Office has clearly articulated the direction and guidance provided by Danzig (see response to arguments A, B and D); and thus, these statements will not be withdrawn.  Consequently, these arguments are not persuasive because they amount to efforts to distract from the facts by disparaging the Examiner. 
	Further, with regards to argument D, the Office disagrees and again reminds Applicant that the claims are not limited to the administration of a single MenC/Hib/TT vaccine (e.g. see the transitional phrase “comprising”) and again notes (page 3):

    PNG
    media_image10.png
    416
    795
    media_image10.png
    Greyscale

And from page 5:

    PNG
    media_image11.png
    150
    778
    media_image11.png
    Greyscale

Thus, nothing in Danzig teaches or suggests that the carrier protein cannot be the same 
	Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.


Maintained Rejection: Claim Rejections - 35 USC § 103
16.  Claims 1, 6-10, 19-22, 47-76, and 95-101 are rejected under 35 U.S.C. 103 as being unpatentable over Danzig 2007 (WO 2007/111940) in view of Biemans et al. 2009 (US 2009/0041802).
	The teachings of Danzig are detailed above, including that the saccharide moieties in conjugates may comprise full-length saccharides as prepared from meningococci, and/or it may comprise fragments of full-length saccharides (i.e. are native polysaccharides or reduced in size; see page 4, lines 32-33). However, Danzig is silent with regards to the means by which the polysaccharides would be reduced in size, including the use of microfluidisation, as found in dependent claims 50 and 51.
	However, Biemans teaches similar methods for making Neisseria conjugate vaccines wherein the native polysaccharides of Neisseria are first sized by mechanical cleavage including microfluidisation and that the advantage of using microfluidisation is that the decrease in size of the polysaccharide ultimately provides a filterable conjugate (e.g. [0036]). Biemans teaches sizing the native polysaccharide by a factor of no more 
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to make the Neisseria conjugates used in the method of immunization, as taught by Danzig, by using the microfluidisation process as taught by Biemans, thereby arriving at the claimed invention, in order to produce a filterable conjugate, as taught by Biemans. Therefore, each and every element is taught in the prior art and the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions. The person of ordinary skill in the art would have been motivated to make the modification, with a reasonable expectation of success, because Danzig already taught the polysaccharides could be used conjugated as either a full length or a smaller fragment thereof, and Biemans already taught that using microfluidisation to make smaller polysaccharides for use in conjugate vaccines was recognized as advantageous.  Therefore, the combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that applying a known technique to a known device, method or product ready for improvement is obvious because a particular known technique is recognized as part of the ordinary capabilities of one skilled in the art. In the instant case, Danzig contains a “base” method of immunizing against Neisseria meningitidis comprising the use of sized polysaccharides conjugated to carrier proteins; and Biemans contains a similar method for making such conjugates wherein the technique of microfluidisation to produce preferred sized saccharides is taught as advantageous.  Thus, one of ordinary 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Applicant’s Arguments and Response to Arguments
17. As noted above, Applicant improperly argued all art rejections together. Applicant does not appear to address the combination of Danzig 2007 (WO 2007/111940) and Biemans et al. 2009 (US 2009/0041802) specifically and the Examiner cannot find any arguments pertaining to microfluidisation.  Therefore, all of Applicant’s arguments were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.



New Rejections Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 112
18.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
19.  Claims 96-100 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The newly added claims encompass wherein in step (a), the tetanus toxoid carrier protein is present at a total TT content of 5-20 g; and wherein in step (b), the tetanus toxoid carrier protein is present at a total dose of 30-60 g; wherein in step (b), the tetanus toxoid carrier protein is present at a total dose of 40-60 g.  However, the specification does not describe these particular, narrower, ranges and therefore these newly added claims constitute new matter.  
Although the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims, when filing an amendment an applicant should show support in the original disclosure for new or amended claims; see MPEP 714.02 and 2163.06 (“Applicant should therefore specifically point out the support for any amendments made to the disclosure.”). 
Applicant pointed to support in the specification, at page 5, second paragraph; page 6, third paragraph; page 19 (Example 1); and PCT claims 2-4; for the new limitations recited in the amended claims (see Remarks page 10).  However, a careful review did not find support for the narrower ranges in any of these locations. For 

    PNG
    media_image12.png
    520
    1229
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    337
    1276
    media_image13.png
    Greyscale

Therefore, the specification does not describe these particularly narrow ranges; and consequently, these newly added claims constitute new matter.  

New Rejections Necessitated by submission of IDS with Fee
New Rejections: Claim Rejections - 35 USC § 102
20.  Claims 1, 6-10, 19-20, 58, 63-67, 70, 72, 75, and 95-102 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clinical Trials.gov archive entry for NCT00614614 (published July 20, 2012; listed as D2 on IDS submitted 02/03/22) as evidenced by the MENHIBRIX® Product Insert, dated 2012; (identified as TM (Diphtheria and Tetanus Toxoids and Acellular Pertussis Adsorbed, Hepatitis B (Recombinant) and Inactivated Poliovirus Vaccine Combined), SmithKline Beecham Biologicals, December 2002, 26 pages, (identified as D22 on IDS submitted 02/03/22); and INFANRIX® Diphtheria and Tetanus Toxoids and Acellular Pertussis Vaccine Adsorbed, July 2003, 26 pages, (identified as D17 on IDS submitted 02/03/22). 

	The Clinical Trials.gov archive (2012) describes a study wherein subjects received 3 priming doses of Menhibrix® vaccine (i.e. a composition comprising Neisseria meningitidis serogroups C and Y and Haemophilus b (Hib) bacterial saccharides conjugated to Tetanus Toxoids carrier proteins; with a total of 16.25 micrograms of tetanus toxoid per dose) and three doses of Pediarix® vaccine (i.e. a composition comprising Diphtheria and Tetanus Toxoids and Acellular Pertussis Adsorbed onto an aluminum salt, Hepatitis B and Inactivated Poliovirus Vaccine; DTPa) at 2, 4, 6 months (i.e. first age between 0-6 months) followed by 1 booster dose of Nimenrix® (i.e. composition comprising Neisseria meningitidis serogroups A, C, W-135, and Y conjugated to Tetanus Toxoid (TT); with about 44 micrograms of tetanus toxoid per dose) co-administered with 1 dose of Infanrix® (i.e. a composition comprising diphtheria and tetanus toxoids and acellular pertussis adsorbed onto aluminum hydroxide; DTPa; and having 10 Lf of tetanus toxin which is about 30 micrograms per dose) at 15-18 months (i.e. second age between 13-20 months; total of 77 g/dose of TT but 44 g/dose of TT as a carrier protein; see page 4, “Arms”, group designated Nimenrix 2 Group; thereby meeting 
With regards to the limitation “…wherein co-administration … leads to an at least 10% increase immunogenicity against at least one of MenC or MenY compared to where the Neisseria meningitidis conjugate vaccine is administered alone, optionally measured by … SBA assay” found in dependent claim 7 (emphasis added); this limitation does not add a positively recited method step, and accordingly, has been interpreted as an expression of an intended result of the positively recited step (i.e. the administration subsequently leads to this result; see MPEP 2111.04). It is noted that all biological, chemical and/or physical reactions (i.e. downstream mechanisms of action) resulting from an active method step cannot be separated from that action per se.
	Therefore, the Clinical Trials.gov archive (2012) anticipates the invention as claimed (see Pertinent Art section for evidence of what is in each vaccine composition). 

Pertinent Art
21.  The following prior art, made of record and not relied upon, is considered pertinent to applicant’s disclosure. 
MENHIBRIX® Product Insert, dated 2012; (identified as D19 on IDS submitted 02/03/22; submitted NPL copy marked as D8) teaches Menhibrix® is a vaccine composition comprising Meningococcal Group C and Y and Haemophilus b Tetanus Toxoids conjugates and is approved for use in children 6 weeks through 18 months on a four-dose schedule including 2, 4, 6 months and then between 12-15 months, but as late as 18 months (e.g. first page, left column; and page 2, Neisseria meningitidis C capsular polysaccharide conjugated to approximately 5 mcg of tetanus toxoid, 5 mcg of purified Neisseria meningitidis Y capsular polysaccharide conjugated to approximately 6.5 mcg of tetanus toxoid, and 2.5 mcg of purified Haemophilus b capsular polysaccharide conjugated to approximately 6.25 mcg of tetanus toxoid (i.e. for a total of 16.25 micrograms of tetanus toxoid per dose). 
European Pharmaceutical Review news item: GlaxoSmithKline receives European authorization for Nimenrix® dated April 2012 (identified as D26 on IDS submitted 02/03/22; submitted NPL copy marked D11) teaches Nimenrix® is a vaccine composition comprising Neisseria meningitidis serogroups A, C, W-135, and Y conjugates.
Except from the Commission Implementing Decision (dated 4/20/2012); identified on IDS submitted 02/03/22 as D8; NPL marked as D10, see page 7 of 58 (marked Annex page 2).

    PNG
    media_image14.png
    322
    587
    media_image14.png
    Greyscale

PEDIARIXTM (Diphtheria and Tetanus Toxoids and Acellular Pertussis Adsorbed, Hepatitis B (Recombinant) and Inactivated Poliovirus Vaccine Combined), SmithKline Beecham Biologicals, December 2002, 26 pages, identified as D22 on IDS submitted 02/03/22; submitted NPL copy marked “D12”); teaches Pediarix® is a combined vaccine composition comprising Diphtheria and Tetanus Toxoids and Acellular Pertussis Adsorbed onto an aluminum salt, Hepatitis B and Inactivated Poliovirus Vaccine (e.g. see page 1, first paragraph) wherein each 0.5-mL dose is formulated to contain 25 Lf of diphtheria toxoid, 10 Lf of tetanus toxoid, 25 mcg of inactivated PT, 25 mcg of FHA, 8 mcg of pertactin, 10 mcg of HBsAg, 40 D-antigen Units (DU) of Type 1 poliovirus, 8 DU of Type 2 poliovirus, and 32 DU of Type 3 poliovirus, along with 2.5 mg of 2-phenoxyethanol as a preservative, 4.5 mg of NaCl, and aluminum adjuvant (not more than 0.85 mg aluminum by assay). Each dose also contains <100 mcg of residual formaldehyde and <10 mcg of polysorbate 80 (see page 2, 
INFANRIX® Diphtheria and Tetanus Toxoids and Acellular Pertussis Vaccine Adsorbed, July 2003, 26 pages, identified as D17 on IDS submitted 02/03/22, NPL also marked “D13”) teaches Infanrix® is a vaccine composition comprising Diphtheria and Tetanus Toxoids and Acellular Pertussis Vaccine Adsorbed onto aluminum hydroxide wherein each 0.5-mL dose is formulated to contain 25 Lf of diphtheria toxoid, 10 Lf of tetanus toxoid, 25 mcg of inactivated PT, 25 mcg of FHA, and 8 mcg of pertactin (page 1, first and fourth paragraphs); and that the immunization series encompasses: 0.5 mL dose of INFANRIX® is approved for administration in infants and children 6 weeks to 7 years of age as a 5 dose series; wherein the series consists of a primary immunization course of 3 doses administered at 2, 4, and 6 months of age, followed by 2 booster doses, administered at 15 to 20 months of age and at 4 to 6 years of age (e.g. page 21). 
Olander et al. 2002 (Booster response to the tetanus and diphtheria toxoid carriers of 11-valent pneumococcal conjugate vaccine in adults and toddlers; Vaccine 20: 336-341) teaches 5 Lf of purified tetanus toxoid corresponds to about 15 g (e.g. see page 337, left column). 
Croxtall 2012 (Drugs 72(18):2407-2430) teaches methods of immunizing humans against Neisseria meningitidis comprising administering a quadrivalent meningococcal conjugate vaccine comprising the polysaccharide serogroups A, TM; with a total dose of TT of about 44 g; see Pertinent Art), wherein administration of a single dose elicited a strong immune response in healthy toddlers aged 12-23 months, and in children/adolescence aged 2-17, and in adults aged 18 to 55 (e.g. see page 2408; and sections 2.1.1 and 2.1.2). Croxtall teaches vaccination with a MenC conjugate vaccine in the second year of life is likely to provide longer-term protection for younger children (e.g. see page 2426, bridging section). Croxtall teaches that according to the recommendations of the UK Health Protection Agency (HPA) Centre for Infections, a dose of MenC conjugate vaccine should be included in the immunization schedule after the age of 1 year because data from the UK showed that high levels of direct protection against meningococcal disease were maintained for up to 4 years in children and adolescents immunized with a MenC conjugate vaccine between the ages of 5 months and 18 years; but that in contrast, in individuals aged <5 months, vaccine effectiveness declined to low levels within 1 year of vaccination, necessitating a booster vaccination (see pages 2426-2427). Croxtall teaches that in toddlers who received a dose of MenACWY-TT, persistence of the immune response against serogroups was observed up to 3 years post-vaccination but that, a rapid waning of the response against meningococcal serogroup A (MenA) was also observed (e.g. page 2415, right column; and page 2416, bridging section). Croxtall teaches administration of a second dose of MenACWY-TT may be considered in individuals who are expected to be at particular risk of exposure (e.g. page 2425; and page 2427).  TM hexa (i.e. a vaccine containing diphtheria, tetanus toxoids and acellular pertussis antigens) in toddlers did not affect the immunogenicity of MenACWY-TT or the co-administered vaccine (e.g. see section 2.3.2). Croxtall teaches MenACWY-TT was generally well tolerated in individuals, whether administered as a single vaccine or co-administered with other routine vaccinations (e.g. see page 2427, right column).
Brady 2011 (Pediatrics 128(6): 1213-1218) teaches methods of immunizing humans against Neisseria meningitidis wherein the recommended vaccination schedules and intervals for immunizations against Neisseria meningitidis encompasses administration of at least 2 doses of a quadrivalent conjugate vaccine comprising serogroups A, C, W-135 and Y conjugated to a carrier protein for children between 9 and 23 months, wherein when the first dose is received anytime between 9 months and 6 years the child will remain at risk for meningococcal disease and thus will required booster vaccinations (i.e. corresponding to a third dose) of the same conjugate vaccine at 3 years after the primary vaccination and then every 5 years thereafter (e.g. see abstract and Table 2).  Brady teaches the highest rates of disease occur in children younger than 1 year old and that an increased risk begins again at age 14 and persists through the age of 22 (e.g. see page 1213, introduction; and Figure 1).  Brady teaches that approximately 50% of vaccinated individuals will not have sufficiently protective bactericidal antibody concentrations for serogroups C and Y after 5 years; and that waning antibody concentrations result in increased 
Pichichero 2005 (Clinical Pediatrics, July/August, 479-489) teaches meningococcal infections occur in 2500-3000 individuals in the US annually with about 10% of cases ending in fatality; but that death rates are substantially higher in young children (e.g. 20% in those aged 1-4 years) and adolescents (e.g. 25% in those aged 5-14 years; see page 479, Introduction).  Pichichero teaches that because of difficulties associated with diagnosis and management of meningococcal disease, prevention through vaccination may be the best approach to control it (e.g. page 479, right most column). Pichichero teaches quadrivalent meningococcal conjugated vaccines are used in persons of all ages (e.g. see page 481, left most column) and provide good responses as booster doses (e.g. see page 481, right most column). Pichichero teaches administration of conjugate vaccines to children 4 years of age who had been previously vaccinated at 2, 3, and 4 months of age had improved immunological memory 

Conclusion
22. No claims are allowed.

23. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a; And/or: Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 02/03/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

24.  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

25.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

26.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
March 22, 2022